
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.62


    GRAPHIC [g726334.jpg]

 
 
Kevin L. Lilly
Senior Vice President, Secretary and General Counsel
13515 Ballantyne Corporate Place
Charlotte, North Carolina 28277

November 30, 2007

Ms. Sharon Jenkins
13515 Ballantyne Corporate Place
Charlotte, North Carolina 28277

Dear Sharon:

        As discussed with you, the effective date of your separation from SPX
Corporation (the "Company") will be November 30, 2007. This letter, otherwise
known as the Separation Agreement and General Release, sets forth the terms upon
which you and the Company have agreed your employment will be terminated
(hereinafter the Separation Agreement and General Release will be referenced as
the "Agreement").

1.     Cancellation and Termination of Employment Agreement

        Your Employment Agreement shall be deemed terminated effective as of
November 30, 2007 (the "Effective Date").

2.     Base, Bonus and Equity Incentive Compensation

        Subject to the provisions of this Agreement, you will be eligible to
receive an amount equal to twelve (12) months of your base salary. In addition,
you will be eligible to receive an annual bonus for 2007 determined as the
highest of (A) the actual bonus paid to you for the 2006 bonus plan year, or
(B) your target bonus for the 2007 bonus plan year. Also, subject to the
provisions of this Agreement, any restricted stock granted to you by the Company
that is unvested as of the Effective Date will vest as of the Effective Date.

3.     Employee Benefits and Perquisites

        You will be eligible for continued coverage under the Company's medical,
dental, life, disability, pension, profit sharing and other executive benefit
plans through November 30, 2008, at the same cost to you as in effect as of the
Effective Date. If the Company determines that you cannot participate in any
benefit plan because you are not actively performing services for the Company,
the Company may provide such benefits under an alternate arrangement, such as
through the purchase of an individual insurance policy that provides similar
benefits or, if applicable, through a nonqualified pension or profit sharing
plan. To the extent that your compensation is necessary for determining the
amount of any such continued coverage or benefits, such compensation (base
salary and annual bonus) through November 30, 2008 shall be at the highest rate
in effect during the 12-month period immediately preceding the Effective Date.

        Please be aware that in order to receive certain benefits as described
herein, you must take the steps described in the attached Exhibit A. It is
important that you read this information.

1

--------------------------------------------------------------------------------



        You will be eligible for executive perquisites on the same basis on
which you were receiving such perquisites prior to the Effective Date,
including: (A) reimbursement for club dues through November 30, 2008; and
(B) reimbursement of expenses relating to financial planning services, tax
return preparation and annual physicals through December 31, 2008. The Company
will bear the cost of such perquisites, at the same level in effect immediately
prior to the Effective Date. Perquisites otherwise receivable by you pursuant to
this paragraph shall be reduced to the extent comparable perquisites are
actually received by or made available to you without cost during the period
following your employment termination covered by this paragraph. You shall
report to the Company any such perquisites actually received by or made
available to you.

        The period through November 30, 2008 shall continue to count for
purposes of determining your age and service with the Company with respect to
eligibility, vesting and the amount of benefits under the Company's benefit
plans to the maximum extent permitted by applicable law.

        You will be eligible to receive $100,000 to cover outplacement services
and otherwise to assist you in your transition.

        You acknowledge that the payments and benefits specified in this
Agreement exceed in value any payments and benefits to which you may already be
entitled.

4.     Release

        By signing this Agreement, you release the Company from any known or
unknown, asserted or unasserted claims that you may have against the Company.

        You are giving this release on behalf of yourself and your heirs,
personal representatives, assigns or any other person who could make a claim
based upon your employment relationship with the Company.

        The release applies to the Company and its subsidiaries, business units,
divisions and affiliates, as well as their current and former directors, board
of directors, managers, officers, shareholders, agents, representatives,
attorneys, employees, successors, predecessors and assigns. These parties are
together called the "Released Parties" in this Agreement. Except to the extent
provided herein, the release also includes any employee benefit plans or funds
sponsored or administered by the Company (except that it does not apply to
claims for vested benefits, if any, arising from Company-sponsored retirement
plans).

        This is a general and complete release that applies to any claim, known
or unknown, asserted or unasserted, and waives any claim to further compensation
or benefits. It includes claims relating to your employment with and termination
of employment with the Company.

        This release specifically applies to claims under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act, the Worker Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act of 1974, 42 U.S.C. § 1981 through 1988,
as amended, the Age Discrimination in Employment Act, as amended, the Older
Workers Benefits Protection Act, the Immigration Reform and Control Act, as
amended, the Occupational Safety and Health Act, as amended, the Equal Pay Act,
any collective bargaining agreement, any other federal, state, local civil or
human rights law or any other local, state or federal law, regulation or
ordinance, any federal or state common law, including claims in contract and
tort or based upon public policy, and any allegation for costs, fees, or other
expenses including attorneys' fees incurred in these matters. It does not apply
to any claim that arises after you sign this Agreement, and it does not include
claims that cannot be released as a matter of law.

        You agree to permanently withdraw with prejudice all claims, if any, you
have filed against any Released Party, including a request to the EEOC or any
other employment discrimination investigation

2

--------------------------------------------------------------------------------




agencies to withdraw any previously filed charges of discrimination. You further
agree that you shall not be entitled to receive any relief, recovery, or monies
in connection with any complaint or charge brought against the Company, without
regard as to who brought said complaint or charge.

5.     Employee Affirmations

        You affirm that you have not assigned or transferred, or purported to
assign or transfer, to any person or entity, any claim against any of the
Released Parties, or any portion thereof or interest therein. You also affirm
that you have not filed, caused to be filed, or presently are a party to any
claim, complaint, or action against any of the Released Parties in any forum or
form. You further affirm that you have been paid and/or have received all leave
(paid or unpaid), compensation, wages, bonuses, commissions, and/or benefits to
which you may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits are due to you,
except as provided in this Agreement. You further affirm that you have no known
workplace injuries or occupational diseases and have been provided and/or have
not been denied any leave requested under the Family and Medical Leave Act.

6.     Employee Covenants

        You agree to resign from any appointments, directorships or other
offices you may hold on behalf of SPX Corporation or any of its divisions or
affiliates. You acknowledge that any employment or contractual relationship
between you and the Company will terminate by virtue of this Agreement, and that
you have no future employment or contractual relationship with the Company other
than the contractual relationship created by this Agreement. In consideration of
this Agreement, you hereby waive any and all employment rights that you now have
with the Company, except as otherwise expressly provided in this Agreement. You
agree not to seek reinstatement, reemployment, or future employment as a new
employee, and the Company has no obligation, contractual or otherwise, to employ
or reemploy, hire or rehire, or recall or reinstate you in the future.

        You agree that all payments and benefits provided under this Agreement
shall be subject to any and all applicable withholding and other employment
taxes. You further agree that the payments and benefits provided under this
Agreement are in lieu of any and all rights or entitlements to severance pay
under any other Company plan, policy, benefit or procedure, or any agreement
between you and the Company.

        You acknowledge that you will remain bound by any confidentiality,
nondisclosure or noncompetition agreements you have with the Company, in
addition to the protective covenants set forth below.

        You further acknowledge that you may possess secret, confidential or
proprietary information or trade secrets concerning the operations, future plans
or business methods of the Company. You agree never to use or disclose any such
information.

        You further acknowledge that for a two-year period immediately after the
Effective Date, you will not directly or indirectly accept employment with or
render services on behalf of a competitor of any SPX business unit at which you
have been employed, or any other third party, in any capacity where the
confidential information of an SPX business unit acquired by you during your
employment with an SPX business unit would reasonably be considered to be useful
to the competitor or to such other third party to become a competitor based in
whole or in part on such information.

        You agree that, for a period of three (3) years after the date of
execution of this Agreement, you will not interfere with the Company's
relationship with, or endeavor to entice away from the Company, or hire any
person who at the time of the execution of this Agreement is an employee of the
Company. You agree that, for a period of two (2) years after the date of
execution of this Agreement, you will

3

--------------------------------------------------------------------------------




not interfere with the Company's relationship with, or endeavor to entice away
from the Company, any customer of the Company who, during your employment at the
Company, you serviced, solicited on behalf of the Company or gained knowledge
about through your employment at the Company.

        You also agree not to criticize the Company or any of its officers,
directors, employees, shareholders, affiliates or agents.

        You agree that the Company would be irreparably harmed by any actual or
threatened violation of the Employee Covenants described in this section, and
that the Company will be entitled to an injunction prohibiting you from
committing such violation.

7.     Tender Back

        You agree that in the event of any breach of this Agreement, including
but not limited to, your bringing any claim against any Released Party, you will
immediately repay all or any portion of the payments made to you and the Company
will have no obligation to make any further payments to you under this
Agreement, provided, however, that these provisions do not apply to any claims
brought pursuant to the Age Discrimination in Employment Act or the Older
Workers Benefit Protection Act.

8.     Expenses

        The Company will reimburse you for all reasonable business expenses
incurred through November 30, 2007, upon proper presentation of supporting
documentation, provided that appropriate expense reports have been submitted by
December 4, 2007. Effective November 30, 2007, the Company will no longer pay
for or reimburse you for any charges or fees incurred in connection with your
cellular phone. Should you decide to retain the cellular phone, you agree that
all expenses incurred in connection with the phone will be paid by you.

9.     Company Property

        You agree that all Company property, including but not limited to,
automobiles, credit cards, keys, documents, software, computer data, records, or
any other materials, will be returned by December 4, 2007.

10.   Non-Admission

        You agree that this Agreement is not an admission of guilt or wrongdoing
by the Released Parties, and acknowledge that the Released Parties do not
believe or admit that any of them has done anything wrong.

11.   Cooperation

        You shall cooperate fully and voluntarily with the Company and with the
Company's counsel in connection with any past, present or future, actual or
threatened, litigation, claims, investigations, hearings, actions, or
administrative proceeding involving the Company that relate to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of your employment by the Company. This cooperation by you shall include, but
not be limited to, (i) being reasonably available for interviews and discussions
with the Company's counsel as well as for depositions and trial testimony;
(ii) if depositions or trial testimony are to occur, being reasonably available
and cooperating in the preparation therefore as and to the extent that the
Company or its counsel request; (iii) refraining from impeding in any way the
Company's prosecution or defense of any such litigation, claims, investigations,
hearings, actions, or administrative proceeding; (iv) cooperating fully in the
development and presentation of prosecution or defense of any such litigation,
claims, investigations, hearings, actions, or administrative proceeding;
(v) providing, on a timely basis, advice and

4

--------------------------------------------------------------------------------




consultations as reasonably requested by the Company; (vi) attending depositions
(whether or not you are deposed), hearings, investigations, trials or
arbitrations, assisting in response to discovery requests, meeting with counsel
for the Company, and providing written statements and/or affidavits, all as
requested by the Company's General Counsel, or his designee; and (vii) promptly
notifying the Company's General Counsel or his designee, if you are contacted by
any party, third party or by counsel or a representative representing parties
with respect to claims or litigation adverse to the Company, and avoiding
discussions with or otherwise providing information to such party, third party,
counsel or representative prior to discussions with General Counsel, or his
designee, or his representatives, and then only in the presence of the Company's
representatives (unless otherwise required by court order).

        You agree to provide, on a timely basis, advice and consultation upon
the reasonable request of the Company's senior management team with respect to
business, operational, financial, personnel and other matters relating to the
period of your employment by the Company.

        You shall be reimbursed by the Company for reasonable travel, lodging,
telephone and similar expenses incurred in connection with such cooperation
except to the extent that such reimbursement may be prohibited, or may
jeopardize the Company's legal interests, as determined by the Company.

12.   Full Disclosure of Claims

        You represent and affirm that (i) you have not filed or caused to be
filed on your behalf any claim for relief against the Company or any Released
Parties and, to the best of your knowledge and belief, no outstanding claims for
relief have been filed or asserted against the Company or any Released Parties
on your behalf; and (ii) you have not reported any purported improper, unethical
or illegal conduct or activities to any supervisor, manager, department head,
Human Resources representative, agent or other representative of the Company, to
any member of the Company's legal department, and have no knowledge of any such
improper, unethical, or illegal conduct or activities and have disclosed to the
Company any information you might have had concerning any conduct involving the
Company that you had reason to believe may be unlawful or involve any false
claims to the United States or any other government having jurisdiction over the
Company; and (iii) you will not file, commence, prosecute or participate in any
judicial or arbitral action or proceeding against the Company or its
representatives based upon or arising out of any act, omission, transaction,
occurrence, contract, claim or event existing or occurring on or before the date
of this Agreement except as otherwise provided for in this Agreement. You agree
that you will not voluntarily aid or assist, either directly or indirectly, any
individual or entity in either the assertion or pursuit of any private claim or
prosecution of any private lawsuit, action, arbitration or judicial or
administrative proceeding, now existing or hereafter arising, relating to any
matters in which you were either involved or for which you rendered services to
the Company. Notwithstanding the above, nothing in this Agreement shall prohibit
or restrict you from: (i) making any disclosure of information required by law;
(ii) providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by any federal, state or local government
agency, law enforcement agency or legislative body, any self-regulatory
organization, or the Company's legal department; (iii) cooperating with any
other U.S. government investigation; or (iv) testifying, participating in or
otherwise assisting in a proceeding relating to an alleged violation of
Sarbanes-Oxley Act or any federal, state or municipal law relating to fraud or
any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.

13.   Testimony and Production of Documents

        Nothing in Paragraphs 11 and 12 herein shall give the Company the right
to control or dictate the content of any testimony given by you, it being
understood that you would be required to testify truthfully. Moreover, nothing
in this section shall give the Company the right to control or dictate any

5

--------------------------------------------------------------------------------




documents required to be produced by you pursuant to court order and by doing
so, you will not be deemed to have violated any provision of this Agreement.

14.   Action on Behalf of Employer

        You shall not take any action on behalf of the Company except as
expressly required by the Company's General Counsel, or his designee.

15.   Joint Representation

        In the event you are named in a lawsuit arising out of any alleged acts
or omissions committed by the Company or by you within the scope of your
employment with the Company, the Company at the Company's cost will agree to
provide you with representation either jointly, provided you execute a separate
agreement in a form to be provided by the Company, or separately. In either
event, counsel for you shall be selected by the Company in its sole discretion.
In the event the Company determines at any point in the matter that there exists
a conflict of interest or if representation of you jeopardizes the Company's
interests, then the Company may, in its sole discretion, decline to provide or
continue any such representation.

16.   Indemnification and Insurance

        The Company shall continue to indemnify you and provide applicable
directors' and officers' liability insurance coverage (including, where
required, legal defense) for actions prior to the Effective Date to the same
extent it indemnifies and provides liability insurance coverage to officers and
directors and former officers and directors of the Company.

17.   Review Period

        You acknowledge that, before signing this Agreement, you were given a
period of at least 21 calendar days to consider this Agreement. If the 21-day
period has not elapsed at the time you sign this Agreement, you acknowledge that
you have knowingly and voluntarily chosen to sign this Agreement before the
expiration of that period. You acknowledge that (a) you took advantage of this
period to consider this Agreement before signing it; (b) you carefully read this
Agreement; (c) you fully understand it; and (d) you are signing it voluntarily.
You further acknowledge that the Company encouraged you to discuss this
Agreement with your attorney (at your own expense) before signing it and that
you did so to the extent you deemed necessary.

18.   Revocation of Agreement

        You understand that you may revoke this Agreement in writing within
seven (7) calendar days after you sign it, and the Agreement shall not become
effective or enforceable until the end of the seven-day period. To be effective,
your written revocation must be submitted, in writing, and state "I hereby
revoke acceptance of our Separation Agreement and General Release." The
revocation must be personally delivered to Douglas Hardy, or mailed to him at
13515 Ballantyne Corporate Place, Charlotte North Carolina 28277 and postmarked
within seven (7) calendar days of execution of this Agreement. This Agreement
shall not become effective or enforceable until the revocation period has
expired. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in the state where you reside, then the revocation period shall
not expire until the next following day that is not a Saturday, Sunday, or legal
holiday. If you revoke this Agreement, the Company shall have no obligations
under this Agreement.

6

--------------------------------------------------------------------------------



19.   Miscellaneous

        This is the entire agreement between you and the Company. This Agreement
may not be modified in any manner except in writing signed by both you and an
authorized Company official. You acknowledge that the Company has made no
representations or promises to you other than those in this Agreement. Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction or by any arbitrator and cannot be modified to
be enforceable, such provision shall immediately become null and void, leaving
the remainder of the Agreement in full force and effect. Notwithstanding this
provision, however, the parties agree that the general release language of
Paragraph 4 cannot be modified by any court or by any arbitrator and shall
remain in full force and effect.

        This Agreement binds your heirs, administrators, personal
representatives, executors, successors and assigns, and will apply to the
benefit of all Released Parties and their respective heirs, administrators,
personal representatives, executors, successors and assigns.

        This Agreement shall be construed as a whole according to its fair
meaning. It shall not be construed strictly for or against you or any Released
Party. This Agreement shall be governed by the statutes and common law of the
State of North Carolina, without regard to that state's rules regarding conflict
of laws.

        YOU HAVE BEEN ADVISED THAT YOU HAVE UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS SEPARATION AGREEMENT AND GENERAL RELEASE AND HAVE BEEN ADVISED
THAT YOU HAVE THE RIGHT TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS
SEPARATION AGREEMENT AND GENERAL RELEASE. FURTHER, YOU HAVE BEEN ADVISED TO
CONSULT AN ATTORNEY OR TAX PROFESSIONAL REGARDING ANY POTENTIAL I.R.C. 409A
DEFERRED COMPENSATION ISSUES. YOU AGREE THAT ANY MODIFICATIONS, MATERIAL OR
OTHERWISE, MADE TO THIS AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT
IN ANY MANNER THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

        HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL
THE PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPHS 2 AND 3 ABOVE,
YOU FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS
SEPARATION AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS YOU HAVE OR MIGHT HAVE AGAINST THE COMPANY.

ACCEPTED AND AGREED TO:   SPX CORPORATION
/s/ Sharon Jenkins

--------------------------------------------------------------------------------

Sharon Jenkins
 
/s/ Kevin L. Lilly

--------------------------------------------------------------------------------

Kevin L. Lilly
Date: 12/3/2007
 
Date: 12/3/2007

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.62

